Title: I. Plans presented to Washington, [26 March 1790]
From: Jefferson, Thomas
To: Washington, George



[26 March 1790]



Establishment for

Dollars


  A Minister Plenipotentiary.
His salary
11,250



his Secretary
1,350



postage, couriers &c.
400



Outfit, suppose it to happen once in 7. years will be equal to an annual sum of
1,607




14,607




A Chargé des affaires.
His salary
4,500



his Secretary
1,350



postage, couriers &c.
400



Outfit, as above
643




 6,893




The Agent in Holland.
His salary is
1,300



postage, couriers &c.
400




 1,700




 
1st. Plan




Dollars


1.
 Versailles. Minister plenipotentiary
14,607


 
London. Chargé des affaires
6,893


 
Madrid. do.
6,893


 
Lisbon. Do.
6,893


 
Amsterdam. Agent.
1,700



36,986





2d. Plan.



Versailles. Minister Plenipotentiary
14,607


London. Do.
14,607


Madrid. Chargé des affaires
6,893


Lisbon, do.
6,893


Amsterdam. Agent
1,700



44,700




3d. Plan.



Versailles. Minister Plenipotentiary
14,607


London. do.
14,607


Madrid. Chargé des affaires
6,893


Lisbon, do.
6,893


Hague. do
6,893



49,893


